Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered. 
 
Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive.
With regard to the 112(a) rejection in section 9 a) i, applicant argues that paragraph [0041] of the specification discloses the subject matter and shows that applicant had possession. The examiner respectfully disagrees. Firstly, paragraph [0041], as it clearly states, is only applicable to one embodiment, namely embodiment 1, in which the number of transfer blades is two, and further discloses that “the height h of each transfer blade 32 is set to be equal to or greater than the distance (height) in which the particles fall in the time required for the rotor 11 to make half rotation (i.e., the 
nb = 2
h ≥ 1/nb
The specification also discloses (in [0052]) that h has a relationship with vp, nb, and N, written in mathematical form, it discloses:
h ∝ vp / (nb x N)

As it is clear from above, the combination of a, b, and c does not result in knowing any specific relationship between h, vp, nb, and N, other than knowing that they are somehow related and that in one instance in one embodiment, nb = 2 and h ≥ 1/nb. Applicant further argues that paragraph [0041] is a general statement and not limited to a single embodiment. The examiner respectfully disagrees because applicant’s allegation is in conflict with their specification. Applicant further tries to confer that the equation could somehow be drawn from the statement in paragraph [0041] but applicant still has not been able to demonstrate that the simple statement in paragraph [0041], which as indicated above, amounts to h ≥ 1/nb, is equivalent to h ≥ vp / (nb x N).
With regard to the 112(a) rejection in section 9 a) ii, applicant argues that a person of ordinary skill in the art would know how to calculate the fall velocity of the particles and cites a Wikipedia page that does that. The examiner respectfully disagrees because calculating the fall velocity of a particles requires knowledge of the variables that are outside of the control or knowledge or scope of the pump, such as the weight of the particles or the distance they fall or the time they travel. For example, the distance 
With regard to the 112(a) rejection in section 9 b), applicant argues that the figures show that applicant had possession of knowledge of how, and in what manner, to dispose a plurality of transfer blades so that the particles that bounce off one of the plurality of transfer blades do not collide with the other of plurality of transfer blades. The examiner respectfully disagrees because not only this is a conclusory statement, a figure cannot show how the particles that bounce off one of the plurality of transfer blades do not collide with the other of plurality of transfer blades. A figure, by nature, shows only one instant of time and not a duration of time to show that all particles that bounces off one of the plurality of transfer blades do not collide with the other of the plurality of transfer blades. See the area between the blades and note the possibility of particles falling in the gap before colliding with the other transfer blades.
With regard to the section 11, applicant argues that the combination of paragraphs [0041], [0051], and [0052] would result in the equations 1, 2, and 3. The examiner respectfully disagrees, this matter has been discussed in details above. Not only paragraph [0041] is only for a specific embodiment, the combinations of those paragraphs don’t result in equations 1, 2, and 3. Paragraph [0041], as it clearly states, is only applicable to one embodiment, namely embodiment 1, in which the number of transfer blades is two, and further discloses that “the height h of each transfer blade 32 is set to be equal to or greater than the distance (height) in which the particles fall in the time required for the rotor 11 to make half rotation (i.e., the reciprocal of the number of transfer blades 32).” Hence, Paragraph [0041] discloses:
nb = 2
h ≥ 1/nb
Paragraph [0052] discloses:
h ∝ vp / (nb x N)

As it is clear from above, the combination of a, b, and c does not result in knowing any specific relationship between h, vp, nb, and N, other than knowing that they are somehow related and that in one instance in one embodiment, nb = 2 and h ≥ 1/nb. Applicant still has not been able to demonstrate that a, b, and c above result in equation 1, 2, and 3.
With regard to the 112(b) rejection, Applicant argues that the functional limitation describes the corresponding structure such that those skilled in the art can recognize when a vacuum pump would infringe claim 2. The examiner respectfully disagrees 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, 
With regard to claims 1, 8, and 10, there isn't sufficient information in the specification to support that the inventor had the possession of the knowledge of how to measure the upper limit of a fall velocity of the particles. The specification only discloses (see [0042]) that the upper limit of the fall velocity of the particles is determined from a drop height specified based on the shape or size (particularly the height) of the chamber connected to the inlet port, as well as the arrangement positions of pipes and valves connected to the inlet port. It is evident from this paragraph that it only talks about what could affect the fall velocity and does not provide a way to measure or calculate the upper limit of a fall velocity for the particles that could be used as a value for the basis in claims 1, 8, and 10. Moreover, the claims recite a fall velocity of the particles, without any mention of what particle is the subject here.
With regard to claim 2, there isn't sufficient information in the specification to support that the inventor had the possession of the knowledge of how, and in what manner, to dispose a plurality of transfer blades so that the particles that bounce off one of the plurality of transfer blades do not collide with the other of plurality of transfer blades.
Note that even while originally filed claims are given a presumption of compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, an originally filed 
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitation “h ≥ vp / (nb x N)” of claim 1 and 8, and “h ≥ vp / N” of claim 10 are newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. The specification discloses (in [0052]) that h has a relationship with vp, nb, and N, written in mathematical form, it discloses that:
h ∝ vp / (nb x N)
The specification also discloses in only one embodiment, namely embodiment 1, in which the number of transfer blades is 2, that “the height h of each transfer blade 32 is set to be equal to or greater than the distance (height) in which the particles fall in the time required for the rotor 11 to make half rotation (i.e., the reciprocal of the number of transfer blades 32).” Hence, paragraph [0041] discloses, in mathematical form, that:
nb = 2
h ≥ 1/nb

Claims 3-6 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 10 recite equations 1, 2, and 3 in which there is variable vp and further recite that vp is an upper limit of the fall velocity. The fall velocity of the particles (vp) is outside of the scope of the pump structure because it depends on parameters a fall velocity of the particles, without any mention of what particle is the subject here, or if it meant the fall velocity of the largest particle in size, or an average fall velocity of all particles, an upper limit of all particles, or something else
Claim 2 recites that a plurality of transfer blades are disposed in such a manner that the particles that bounce off one of the plurality of transfer blades do not collide with the other of plurality of transfer blades. It is not clear in what manner the plurality of transfer blades are disposed to achieve the resulting function that the particles that bounce off one of the plurality of transfer blades do not collide with the other of plurality of transfer blades. In other words, in an apparatus type claim, applicant has recited a function without reciting sufficient structure to achieve the function. Hence, the metes and bounds of the claim are indefinite and unclear.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 3-6 are rejected due to their dependency from a previously rejected claim.

Allowable Subject Matter
Claims 1-6, 8, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claims 1, 8, and 10, Kabasawa et al. (US 6,755,611), referred to hereafter as Kabasawa, discloses a vacuum pump (1), comprising: a rotor (60) that includes a rotor central portion (Fig. 1) and a plurality of stages of rotor blade portions (62) extending from the rotor central portion and having a predetermined elevation angle (Fig. 1); and a casing (10) that houses the rotor therein, wherein the rotor further includes a rotor fin (80 and 100, see Fig. 2-11), the rotor fin including a fin shaft portion connected to an end of the rotor central portion (Fig. 1), and a plurality of transfer blades (80) extending from the fin shaft portion and causing particles falling toward the end through an inlet port to bounce back in a direction toward an outer periphery of the rotor (Col. 5; lines 43-49, see also applicants’ specification, paragraph [0011]), but Kabasawa does not disclose that h ≥ vp / (nb x N), or h ≥ vp / N, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior art for these deficiencies. Claims 2-6 depend from claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar vacuum pumps with a casing, rotor, and transfer blades, such as US9,512,853, US8,894,355, US5,577,883, US5,059,092, US2010/0266426, US8,123,412, US7,828,512, and US5,553,998.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745